Citation Nr: 1234230	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-06 431	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for blisters on the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1978 to June 1986.  The Veteran also had reserve component service with a period of active duty for training (ACDUTRA) from March 3, 1977, to August 19, 1977, and was a member of the Air National Guard of Alabama from June 1988 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and an August 2008 rating decision by the VA RO in Jackson, Mississippi.

The Board notes that the Veteran originally filed a claim of service connection for blisters on the hands and feet in October 2005.  In May 2005, the RO denied that claim on the basis that blisters on the hands and feet were not identified during service; nor did the Veteran have a current diagnosis of that condition.  The Veteran did not pursue an appeal of that denial.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2004).  Consequently, VA would ordinarily require the receipt of new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156 (2011).  

In this case, however, it was specifically noted that the Veteran's service treatment records (STRs) had not been associated with the claims folder at the time of the May 2005 decision.  In April 2008, the Veteran himself submitted copies of his STRs, which copies included STRs covering the timeframe during which he asserted his skin condition of the hands and feet was incurred.  Applicable regulations provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, to specifically include service records that are related to a claimed in-service event, injury or disease, that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Accordingly, because the evidence submitted by the Veteran in April 2008 includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the Board will, as did the RO in its August 2008 decision, reconsider the Veteran's claim de novo.  38 C.F.R. § 3.156(c).  The issue has been re-characterized as noted on the title page.

The Board notes further that after the appeal was certified to the Board in November 2011, the Veteran submitted additional evidence, which consisted of lay statements and two VA Form 21-4142s (Authorization and Consent to Release Information to VA).  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2011); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  However, as the instant matters are being remanded and will be readjudicated, the AOJ will have the opportunity to review this newly submitted evidence in the first instance. 

The Board also notes there was a change in representation during the pendency of the appeal.  The Veteran was previously represented by Disabled American Veterans (DAV).  However, in December 2011, after the Veteran's appeal was certified to the Board, the Veteran submitted a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) wherein he appointed The American Legion to serve as his representative, thereby effectively revoking DAV's power of attorney.  Thus, the American Legion is listed on the title page of this decision as the Veteran's representative.  


REMAND

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2011). 

Here, although the AOJ sought to verify the Veteran's dates of service, it does not appear as though they sought to obtain his STRs.  While the Veteran provided copies of his STRs, the Board cannot be sure that those copies represent the Veteran's complete STRs.  Thus, a remand is necessary to ensure that all available STRs are obtained and associated with the claims folder.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

Here, the Veteran was provided with a VA examination in July 2008.  The examiner reviewed the STRs that were provided by the Veteran, noting numerous in-service complaints of numbness, tingling, and pain in his feet, as well as findings consistent with mild neuropathies.  The examiner also noted findings of no neurological abnormalities and a psychiatric consultation that reported Minnesota Multiphasic Personality Inventory test results consistent with a classic conversion pattern.  

The VA examiner conducted neurological testing, which yielded normal results.  The examiner found no evidence of peripheral neuropathy in either the upper or lower extremities, but stated that the Veteran's history was "remarkably consistent in his description of his foot 'burning and tingling' over the past 28 years."  The examiner noted, however, that extensive in-service and post-service evaluations have been negative for any neurological disease.  The examiner also found that the Veteran's response to muscle and sensory testing on physical examination was inconsistent.  He stated that there appeared to be a functional overlay to the Veteran's description of his symptoms and noted that in the absence of clear medical evidence of a neurological disorder after multiple investigations in the past 28 years, a complete psychological evaluation was certainly indicated.  

The evidence of record concerning the Veteran's claim of service connection for peripheral neuropathy presents a confusing disability picture.  While it is clear that the Veteran began to experience symptoms of pain, numbness, and tingling in his feet in service, which symptoms have been consistently reported since that time, the diagnostic evidence does not currently reflect that those symptoms can be accounted for by any specified neurological disorder.  However, the evidence does suggest a psychological component to the Veteran's claimed disability.  Indeed, the Veteran STRs contain a May 1981 report wherein it was noted that the Veteran's foot pain was difficult to assess.  The clinician suggested a heavy psychological component and indicated that extensive psychological studies should be pursued.  The July 2008 VA examiner came to the same conclusion.  

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, supra, and in light of the evidence suggesting that the Veteran's complained of symptoms may be manifestations of a psychological disorder, the Board finds that a remand is necessary for the Veteran to be scheduled for a VA psychological examination to determine whether he has any psychiatric disorder that would account for complained of neuropathy symptoms.  An opinion should be obtained as to the likelihood that any diagnosed psychiatric disorder is related to the Veteran's active military service.

Further, given that additional evidence has been associated with the claims folder since the July 2008 VA examination, the AOJ should request an addendum from the VA examiner who conducted the July 2008 VA examination.  The examiner should be asked to review the additional evidence, to include any evidence obtained on remand, and provide a statement as to whether the evidence changes her opinion in any way.  The examiner should provide a complete explanation for why the evidence does or does not change her opinion. 

With regard to the Veteran's claimed blister condition, the examiner stated that there was no evidence of any eruption at the time of the examination.  The Veteran reported to the examiner that he experienced blisters on his feet once every couple of months, which occurred when his complained of neurological pain increased in severity.  He also indicated pustules on the base of his fingers two to three times a month.  The examiner noted that the Veteran was treated for inflammatory tinea pedis in service and stated that his description of the eruptions on his feet were consistent with recurrent inflammatory tinea pedis.   The examiner noted, however, that the Veteran had never presented for treatment of an acute eruption in the past seven years, and stated that a definitive diagnosis could not be made as no treatment had been prescribed and there was no information beyond the Veteran's self report that a skin condition existed.

As to the Veteran's report that his eruptions were more likely to occur when the pain in his feet is the greatest, the examiner stated that, based on the available medical evidence, if the eruptions were secondary to inflammatory tinea pedis, there would be no relationship to the Veteran's complaints of foot pain.

Although the VA examined stated that no diagnosis could be made, as the Veteran did not then present with any skin eruptions, the Board notes that the Veteran is competent to describe symptoms such as blisters on his hands and feet.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Given the Veteran's competent lay statements regarding his blisters, the Board finds that a remand of the claim of service connection for blisters of the hands and feet is also necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006);see also 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  A medical examination with opinion is required to determine whether or not there is a diagnosis of any skin condition that would account for the Veteran's reported symptoms of intermittent blisters and, if so, whether any such diagnosed condition is related to the Veteran's active military service.  

As part of the examination to be afforded on remand, the Veteran should be asked to provide a detailed history of his claimed skin condition, to include frequency and duration of any skin eruption.  The Veteran should also be asked to describe any characteristics of his alleged blisters, to include things such as size and whether they produce a purulent discharge.  In this regard, the Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Veteran's skin eruptions are intermittent, the Board finds that photographic evidence of any such eruption would be helpful to the examiner if the Veteran is not examined when an eruption is present.  The Veteran is therefore invited to submit photographic evidence clearly identifying both him and any eruption of blister.  This information would greatly assist the RO in ascertaining the nature and type of any skin disorder present during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

(In this regard, the Board notes that evidence submitted after the appeal was certified to the Board alludes to potentially relevant outstanding private medical records.  As such, the AOJ should take appropriate measures to assist the Veteran in obtaining these records and associating them with the claims folder.)

The AOJ should invite the Veteran to submit photographic evidence of his claimed skin disability.  Any such photographs should clearly document that it is the Veteran in the pictures.

2.  Obtain from the National Personnel Records Center, or other appropriate agency, all available service treatment records from the Veteran's period of service from November 1978 to June 1986.  All attempts to procure these records should be documented in the file. If these records cannot be obtained, a notation to that effect should be inserted in the file.  All such available documents should be associated with the claims folder.

3.  After completion of the development requested in paragraphs 1 and 2 above has been completed, the AOJ should request an addendum from the VA examiner who conducted the July 2008 VA examination.  The examiner should be asked to review the additional evidence associated with the claims folder since the July 2008 examination and provide a statement as to whether the evidence changes her opinion in any way.  The examiner should provide a complete explanation for why the evidence does or does not change her opinion. 

If the same examiner is not available, or if the AOJ or VA examiner deems that another examination is necessary, the Veteran should be afforded a VA examination.  Testing with a view toward determining whether the Veteran has a neurological disorder should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner should provide an opinion as to whether the Veteran suffers from peripheral neuropathy or some other neurological disorder that results in his symptoms of pain, numbness, and tingling in his feet.  The examiner should then opine as to whether any current disability manifested by those symptoms is at least as likely as not related to his period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  After completion of the development requested in paragraphs 1 and 2 above has been completed, the AOJ should schedule the Veteran for a VA psychiatric examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the entire record and take a detailed history from the Veteran.  The examiner should determine whether the Veteran suffers from any psychiatric disability that would account for his complained of neurological symptoms.  The examiner should provide an opinion as to the medical probabilities that any identified psychiatric disability is attributable to the Veteran's active military service.  A detailed explanation for each opinion should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  After completion of the development requested in paragraphs 1 and 2 above has been completed, the AOJ should schedule the Veteran for an examination in connection with his claim of service connection for blisters of the hands and feet.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The Veteran should be asked to provide a detailed history of his claimed skin condition, to include the frequency and duration of any skin eruption.  The Veteran should also be asked to describe any characteristics of his alleged blisters in detail, to include things such as size and whether they produce a purulent discharge.  

The examiner must consider the Veteran's lay statements concerning his claimed skin disability, as the Veteran is competent to report his observations of blisters.  The examiner should then identify any current skin disability of the hands and/or feet, and provide an opinion as to the medical probabilities that any identified skin disability is attributable to the Veteran's active military service.  A detailed explanation for each opinion should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The Veteran must be advised of the importance of reporting to the VA examinations scheduled and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims, and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

7.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated de novo based on all evidence of record, to specifically include that which was submitted after the appeal was certified to the Board in November 2011.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response.


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


